DILLON, Circuit Judge.
The holder of coupons like those in suit may sue thereon although he be not the owner of the bonds from which they were detached; and under a declaration, properly framed, may recover without producing or being interested in the bonds. Thomson v. Lee Co., 3 Wall. [70 U. S.] 327; The City v. Lamson, 9 Wall. [76 U. S.] 477; McCoy v. Washington Co. [Case No. S.731], per Mr. Justice Grier.
But where the maker is a county or other corporate body which has no inherent or general power to make such instruments, and can make them only by virtue of special authority, the principles of pleading require that such authority should appear either by distinct averment of the special act conferring it, or by stating the recital of the bond in that respect. The coupons, though detached, are related to the bonds to which they originally belonged, and by way of inducement or recital this relation ought to appear on the face of the declaration or petition. The City v. Lamson. supra.
These views are not inconsistent with the case of Chicago, B. & Q. R. Co. v. Otoe Co. [Case No. 2,667], which was, in some respects, peculiar, and where it was insisted that the pleader should state the facts showing that the county officers had the authority to issue the bonds, that is, should allege the election or other facts showing compliance with the preliminary steps on which the issue of the bonds was authorized; but this was held not to be necessary.
Experience in other states has shown that it is also well that the coupons should be identified by the number of the bonds, as well as by the date, amount, time of payment. etc., of the coupons themselves, as thereby the danger of the same instrument being more than once put in suit is much diminished.
For the reason that the authority of the county of Cass to issue the coupons ought to appear in the manner above stated, the demurrer is sustained, but the plaintiff may amend. Judgment accordingly.